Citation Nr: 0914277	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  09-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee, including as secondary to the service-connected 
right knee disability.

2.  Entitlement to service connection for arthritis of the 
left hip, including as secondary to the service-connected 
right knee disability.

3.  Entitlement to service connection for arthritis of the 
right hip, including as secondary to the service-connected 
right knee disability.

4.  Entitlement to an increased evaluation for right knee 
impairment as residuals of injury to the right leg, 
characterized by recurrent subluxation or lateral 
instability, currently evaluated as 10 percent disabling.

5.  Entitlement to a separate, compensable evaluation for 
impairment of the right knee characterized by episodes of 
effusion into the joint.

6.  Entitlement to a separate, compensable evaluation for 
degenerative joint disease of the right knee with painful and 
limited motion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which service connection for arthritis of the 
left knee, left hip, and right hip was denied, and in which 
the 10 percent evaluation assigned the service-connected 
right knee disability was confirmed and continued.

The issues of entitlement to service connection for a left 
knee disability, a left hip disability, and a right hip 
disability, including as secondary to the service-connected 
right knee disability addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The service connected right knee disability is manifested 
by no more than slight recurrent subluxation or lateral 
instability, absent impairment of the tibia and fibula and of 
genu recurvatum.

2.  The service connected right knee disability is manifested 
by objective observations of effusion into the joint.

3.  The service connected right knee disability is manifested 
by clinical findings of degenerative joint disease with 
limited and painful motion, absent ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for right knee impairment, residuals of right knee injury 
characterized by recurrent subluxation and lateral 
instability are not met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 4.41, 4.44, 4.45, 
4.71a, Diagnostic Code 5257 (2008).

2. The criteria for a separate, 20 percent, and no greater, 
evaluation for right knee impairment characterized by 
episodes of effusion into the joint are met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 
4.41, 4.44, 4.45, 4.71a, Diagnostic Code 5258 (2008).

3.  The criteria for a separate, 10 percent, and no greater, 
evaluation for degenerative joint disease in the right knee 
with painful and limited motion are met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 
4.41, 4.44, 4.45, 4.71a, Diagnostic Code 5010 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life. 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice was not provided in this case. Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In January and September 2008 letters, the RO stated that to 
establish entitlement to an increased evaluation for his 
service-connected right knee disability, the evidence must 
show that his condition had increased in severity such that 
current symptomatology more closely approximated the rating 
schedule criteria for the next higher evaluation. The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary. The 
June 2008 rating decision explained the criteria for the next 
higher disability rating available for the right knee 
disability under the applicable diagnostic code. The January 
2009 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected knee disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment. Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
throughout the adjudication of the claims. Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected. See 
Sanders, 487 F.3d at 489

VA has attempted to obtain service medical records in 
adjudicating the Veteran's original claim for service 
connection, but ultimately determined that they were 
unavailable and could not be reconstructed.  The VA also 
assisted the Veteran in obtaining evidence, afforded the 
Veteran a physical examination, and afforded the Veteran the 
opportunity to give testimony before the Board, which he 
declined.  All other known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluation for Right Knee Disability

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor. Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on 
movement, and painful motion. 38 C.F.R. § 4.40, 4.45, and 
4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection was granted for right knee impairment, 
residuals, right leg injury in a September 2002 rating 
decision. A 10 percent evaluation was assigned under 
Diagnostic Code 5255-5257.  This evaluation has been 
confirmed and continued to the present.

The 10 percent evaluation was afforded for impairment of the 
femur rated as other impairment of the knee characterized by 
slight recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.27, 4.71a, Diagnostic Code 5255-5257.  A 
higher, 20 percent, evaluation is afforded for recurrent 
subluxation or lateral instability that is moderate.  The 
medical evidence does not demonstrate that the Veteran meets 
this criteria.  VA examination conducted in February 2008 and 
private treatment records show complaints of giving way but 
no findings of dislocation, subluxation or laxity.  Ligaments 
were found to be intact, and muscle tone and strength were 
found to be normal.  

Higher evaluations could also be warranted for ankylosis of 
the right knee under Diagnostic Code 5256, limitation of 
flexion to 30 degrees or less under Diagnostic Code 5260, or 
of extension to 15 degrees or more under Diagnostic Code 
5261, or impairment of the tibia and fibula involving 
malunion or nonunion under Diagnostic Code 5262.  However, 
the medical evidence does not show that the required 
manifestations are present.  First, the medical evidence 
demonstrates that the Veteran has range of right knee joint 
motion from zero degrees extension to 80 degrees flexion at 
its most limited.  Second, although the Veteran underwent 
osteochondroma of the right femur during active service, 
clinical findings show no current or past impairment of the 
tibia and fibula.

Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 
23-97 (July 1, 1997; revised July 24, 1997). Separate, 
compensable evaluations may be afforded for limitation of 
flexion and extension, respectively, under Diagnostic Codes 
5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).

The February 2008 VA examination and private treatment 
records document complaints of effusion and private treatment 
records document findings of effusion.  The VA examination 
report and private treatment records further document 
observations of stiffness, crepitus, antalgic gait, and the 
need for an assistive device to ambulate.  This approximates 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5258, which contemplates symptoms of locking and of 
effusion into the joint.  See 38 C.F.R. § 3.102, 4.7.  A 
higher evaluation is not afforded under this Diagnostic Code.

The February 2008 VA examination and private treatment 
records also document limited and painful range of right knee 
joint motion from zero degrees extension to 80 degrees 
flexion at its most limited, with consideration of pain, pain 
on motion, and pain on repeated motion.  Repetitive motion 
was not found to cause other symptoms.  Clinical findings 
show significant degenerative joint disease in the right 
knee, primarily in the lateral compartment but also affecting 
the medial and patellofemoral as well.  These findings do not 
meet the criteria for compensable evaluations for limitation 
of motion under Diagnostic Code 5260, which requires 
limitation of flexion to 45 degrees or less for a 10 percent 
evaluation or under Diagnostic Code 5261, which requires 
limitation of extension to 10 degrees or greater for a 10 
percent evaluation.  However, a 10 percent evaluation is 
afforded under Diagnostic Code 5003 for arthritis established 
by X-ray findings that results in limitation of motion of the 
joint that is not compensable under the appropriate 
diagnostic code.  The findings of limitation of flexion 
motion to 80 degrees thus meets the criteria for a 10 percent 
evaluation under Diagnostic Code 5003.  An additional, 
compensable evaluation under Diagnostic Code 5261 is not 
warranted as the Veteran does not, in fact, have limitation 
of extension motion.

A higher, 20 percent evaluation is not warranted because the 
medical evidence does not show limitation of flexion to 30 
degrees or less under Diagnostic Code 5260, or of extension 
to 15 degrees or more under Diagnostic Code 5261.  

A separate, compensable evaluation could also be warranted 
for genu recurvatum under Diagnostic Code 5263, or for 
impairment of the tibia and fibula under Diagnostic Code 
5262.  However, the Veteran has range of motion to zero 
degrees extension, and there is no evidence of malunion or 
nonunion of the tibia and fibula.  Hence the medical evidence 
does not demonstrate that the required manifestations are 
present.

Separate, compensable evaluations could be warranted for a 
scar that is the residual of the inservice surgery.  But the 
required manifestations are not present.  To warrant a 
compensable evaluation, the scar must be of an area of 144 
square inches (929 square centimeters) or greater under 
Diagnostic Code 7802; or unstable, involving frequent loss of 
covering of skin over the scar under Diagnostic Code 7803; or 
superficial and painful on examination under Diagnostic Code 
7804; or cause limitation of motion of the affected part 
under Diagnostic Code 7805.  The VA examination in February 
2008 describes the scar as 5-1/2 inches long but resulting in 
no impairment.

The preponderance of the evidence is against an evaluation 
greater than 10 percent for impairment of the right knee 
characterized by recurrent subluxation or instability.  

The medical evidence warrants a separate, 20 percent, and no 
greater, evaluation for symptoms of effusion in the right 
knee joint; and a separate, 10 percent and no greater, 
evaluation for limited and painful motion with clinical 
findings of degenerative joint disease in the right knee.

The preponderance of the evidence is against a separate, 
compensable evaluation for the scar that is the residual of 
the inservice right knee surgery.

In evaluating the Veteran's service-connected right knee 
disabilities, the Board considered the disabling effects of 
pain and pain on motion. See DeLuca, supra.  

The Veteran genuinely believes that his right knee disability 
has worsened in severity.  The Board has, by this decision, 
recognized that his disability has worsened and has granted 
additional separate, compensable evaluations.  As a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter so 
complex as the extent of his right knee disabilities and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed findings provided by the medical 
professionals who discussed his symptoms, complaints, and 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support staged 
evaluations in the present case.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his right knee 
disability.  


ORDER

An evaluation greater than 10 percent for right knee 
impairment as residuals of injury to the right leg, 
characterized by recurrent subluxation or lateral instability 
is denied.

A separate, 20 percent, and no greater, evaluation for right 
knee impairment characterized by effusion into the joint is 
granted.

A separate, 10 percent, and no greater, evaluation for 
degenerative joint disease in the right knee, characterized 
by painful and limited motion, is granted.


REMAND

The Veteran seeks service connection for left knee, left hip, 
and right hip disabilities, including as secondary to his 
service-connected right knee.

VA examination conducted in February 2008 did not provide an 
opinion as to the nature, extent and etiology of these 
claimed disabilities.  Yet, the examiner noted that the 
Veteran walked with an antalgic gait and needed an assistive 
device to ambulate.  Private VA treatment records dated in 
November 2008 show findings of a painful right hip.

Given that the Veteran's service medical records have been 
lost and the extent of his inservice right knee injury and 
surgery is not known with certainty, additional VA 
examination is required to determine the nature, extent, and 
etiology of any manifested left knee, left hip, and right hip 
disabilities.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified private and 
VA medical treatment records that are not 
already of record are obtained.  

Take all necessary follow-up actions, as 
indicated. Document negative responses 
and inform the Veteran so that he may 
attempt to procure any missing records on 
his own.

2. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of any current left 
knee and bilateral hip pathology. All 
indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand, must be provided to 
the examiner in conjunction with the 
examination.

The examiner should state whether it is 
at least as likely as not that any 
diagnosed left knee and bilateral hip 
pathology is the result of the Veteran's 
service-connected right knee disability 
or, in the alternative, had its onset 
during his active service or is the 
result of his active service or any 
incident therein.

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for left knee, left hip, and right hip 
disabilities, including as secondary to 
the service-connected right knee 
disability, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


